Citation Nr: 1625390	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  08-14 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to herbicide and/or radiation exposure.


REPRESENTATION

Veteran represented by:	Attorney Jeany Mark


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972 and from November 1990 to July 1991.

This matter was initially before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that (in pertinent part) denied service connection for non-Hodgkin's lymphoma. 

In a December 2009 decision, the Board (in pertinent part) denied the Veteran's claim for entitlement to service connection for non-Hodgkin's lymphoma.  The Veteran appealed, and in a January 2012 memorandum decision, the Court of Appeals for Veterans' Claims (Court) set aside the Board's December 2009 decision pertaining to non-Hodgkin's lymphoma and remanded the matter for further proceedings consistent with the opinion.

In September 2012, the Board remanded the Veteran's claim for additional development.

By a decision dated in May 2015, the Board (in pertinent part) denied service connection for non-Hodgkin's lymphoma.  The Veteran appealed this denial to the Court. 

In February 2016, the Court issued an order that granted a Joint Motion for Partial Remand (JMPR) filed by counsel for both parties, vacated the Board's May 2015 decision with respect to the denial of service connection for non-Hodgkin's lymphoma, and remanded that matter to the Board for additional action.  In March 2016, a letter was sent to the Veteran and his representative in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  No response was received. 

In May 2015, the Board remanded the matter of entitlement to an increased rating for chronic fatigue syndrome with insomnia for further development.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on the issue and it has not yet been certified to the Board.  As such, the Board will not accept jurisdiction over the matter at this time, but the matter will be the subject of a subsequent Board decision, if otherwise in order.

In addition to the paper claims file, the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims files contain documents.  VBMS contains the 2015 JMPR and associated materials.  Virtual VA contains duplicates of documents in the paper claims file and VBMS.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

"[A] remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Stegall, 11 Vet. App. at 271.

The Board denied the claim on appeal in a December 2009 decision.  In a January 2012 Memorandum Decision, the Court found that the VA had failed to take steps to obtain missing records identified by the Veteran.  Specifically, the Veteran indicated that he underwent screening for nuclear reactor duties between August 1971 to November 1971; if those records were obtained, they would show radiation exposure above and beyond the dose estimates currently of record.  

In September 2012, and in compliance with the Court's Memorandum Decision, the Board remanded the Veteran's service connection claim for the RO to do the followin:  1) obtain all available service treatment records and service personnel records for the Veteran's first period of service (September 1969 to March 1972); 2) to obtain any available records of the Veteran's exposure to radiation during his first period of service by requesting them from the U.S. Army Dosimetry Center at Redstone Arsenal, Alabama; and 3) to forward the claims file to the Under Secretary for Benefits for additional review and an opinion from the Under Secretary of Health concerning the likely relationship between the Veteran's radiation exposure in service and the development of his current B-Cell (non-Hodgkin's) lymphoma.  

In response, the AOJ obtained complete dose estimates from the U.S. Army Dosimetry Center, to include from 1971.  Service treatment and personnel records for this time period, however, were not obtained.  While the RO requested these documents from the Defense Personnel Records Information Retrieval System (DPRIS), the May 2014 response was negative and directed the RO to "use DPRIS web to obtain information from official military personnel folders in the custody of the Department of Defense."  It appears the RO entered a request for these records on the DPRIS web site in May 2014; however, but the record does not contain any response from DPRIS, any follow-up requests from the RO, or any notice to the Veteran that these records could not be obtained.  

Then, in a May 2015 decision, the Board again denied the Veteran's claim for service connection for non-Hodgkins's lymphoma.  In a May 2015 JMPR endorsed by the Court, the parties agreed that the Board erred by not ensuring complete steps were made to obtain the missing service records, to include follow-up with DPRIS and notification to the Veteran, as directed by the 2012 Memorandum Decision and Board Remand.  Accordingly, remand is required for such compliance.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all available service treatment records and service personnel records for the Veteran's first period of service from September 1969 to March 1972 through official channels.  In particular, attempt to obtain any record of the Veteran's assignments during the period from June to December 1971.

In this regard, follow-up should be made with DPRIS.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his attorney. 
 
2.  If records of additional radiation exposure in service are obtained, forward the claims file to the Under Secretary for Benefits for additional review.  In turn, the Under Secretary for Benefits should obtain a supplemental medical opinion from the Under Secretary of Health concerning the likely relationship between the Veteran's radiation exposure in service and the development of his current B-Cell (non-Hodgkin's) lymphoma. 
 
3.  Thereafter, readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


